 

Case 3:18-cv-03374-C Document 14 Filed 09/19/19 Page1iof1 PagelD 54

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
PATRICIA COLLIER, )
)
Plaintiff, )
)
Vv. )
)
PROCOLLECT, INC., )
)
Defendant. ) Civil Action No. 3:18-CV-3374-C

ORDER
The parties have notified the Court that they have settled this civil action. Accordingly,
this civil action is hereby ADMINISTRATIVELY CLOSED without prejudice to its being
reopened to enter an order of dismissal or to enter other orders if the settlement is not
consummated. Counsel in this case are ORDERED to file the papers necessary to dismiss this

action on or before 30 days from the date of this order.

SO ORDERED this / 7 day of September, 2019.

 

 
